DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following claims are pending in this office action: 1-3, 5-10, 12, 15-17, and 19-25
The following claims are amended: 1-3, 5-10, 12, 15-17, and 19-20
The following claims are new: 21-25
The following claims are cancelled: 4, 11, 13-14, and 18
The following claims are rejected: 1-3, 5-10, 12, 15-17, and 19-25
Response to Arguments
Applicant’s arguments filed amendments on 10/27/2021 to address the claim objections. In response to the Applicant’s amendments, the prior claim objections have been withdrawn.
Applicant’s arguments filed amendments on 10/27/2021 to address the 35 U.S.C. 112(a) rejection. In response to the Applicant’s amendments, the 35 U.S.C. 112(a) rejection have been withdrawn.
Applicant’s arguments filed amendments on 10/27/2021 to address the 35 U.S.C. 112(f) interpretation. In response to the Applicant’s amendments, the identified claim limitations of a similarity calculation logic block configured to…” and “a label ranking logic block configured to…” in claim 8  and “a label size prediction logic block configured to…” in claim 12 are still interpreted under 35 U.S.C. 112(f). Mere recitation of a processor or circuitry is not sufficient to 
Applicant’s arguments filed amendments on 10/27/2021 to address the 35 U.S.C. 112(b) rejection. In response to the Applicant’s amendments, the 35 U.S.C 112(b) rejection still stands as the prior identified limitations above invoke 35 U.S.C. 112(f) however the  written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Applicant’s arguments filed amendments on 10/27/2021 to address the 35 U.S.C. 101 rejection. In response to the Applicant’s amendments, the 35 U.S.C 101 rejection still stands. Applicant argues that the claimed elements amount to significantly more than the judicial exception (see Applicants arguments page 10-13). Examiner respectfully disagrees. The claim limitations still recited a mental process of classifying data where the “machine learning mechanism” and “a computer system” are considered to be additional elements which do not 
Applicant’s arguments filed amendments on 10/27/2021 to address the 35 U.S.C. 102 and 103 rejection. In response to the Applicant’s amendments, the 35 U.S.C 102 and 103 rejection still stands. Applicant argues that “Rossi does not disclose [generating] a set of similarity values for the input label from the subset of training vectors”. Examiner respectfully disagrees. Rossi discloses sampling subsets of training data as disclosed in Section 3.2 (“It is straightforward to incorporate a sampling mechanism into the approach to further improve the time and space requirements.”) and Section 3 discloses “Indeed, the proposed similarity-based multi-label learning approach expresses a family of algorithms as many components are interchangeable such as… the sampling or sketching approach to reduce the training data” Rossi discloses the sampling of training data to reduce the total set of data used in calculations which are used in generating sets of similarity values for producing a classification label. 
Claim Objections
Claim 10, and 17 objected to because of the following informalities: 
In claim 10, “…the corresponding sets normalized similarity values” should read “…the corresponding sets of normalized similarity values”. Claim 17 objected to for the same reason as claim 10.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“a similarity calculation logic block configured to…” and “a label ranking logic block configured to…” in claim 8 
“a label size prediction logic block configured to…” in claim 12
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12, and 22-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation, “a similarity calculation module”, and “a label ranking module” in claim 8, “a sampling module” in claim 11, and “a label size prediction module” in claim 12, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient structure support for the above cited claimed limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims that depend from claim 8 are additionally rejected under U.S.C. 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-3, 5-10, 12, 15-17, and 19-25 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Claim 1 recites A method for facilitating multi-label 2classification for a machine learning mechanism, the method comprising: 3storing, by a computer system, a set of training vectors, 4wherein a respective vector represents an object, wherein a respective vector 5is associated with one or more feature labels that belong to a label set, and 6wherein a respective feature label corresponds to a feature of the object; 7receiving, by the computer system, an input vector representing a human- 8recognizable input object, wherein the input vector is associated with a set of 9input labels, wherein a respective input label corresponds to an input feature of the 10input object; and 11classifying the input object using the machine learning mechanism, 12independently of supervision, on the computer system by: 13sampling the set of training vectors to select a subset of training 14vectors that represent the set of input labels, thereby reducing 15computational complexity for subsequent operations; 16determining a similarity value between a respective input label 17and a corresponding feature label in the subset of 18training vectors to generate a set of similarity values for the input label, 19wherein the set of similarity values indicates a likelihood of an input 20feature corresponding to the input label being associated with the input 2 SR Amendment B PARC-20180739US01 (non-final OAR).docobject; and learning  one or more input labels for 23the input object based on the corresponding sets of similarity 24values, thereby allowing the computer system to automatically determine 25one or more input features of the input object

The limitation of sampling the set of training vectors to select a subset of training 14vectors that represent the set of input labels, thereby reducing 15computational complexity for subsequent operations is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context in the claim language, For example, in the context of the claim language, “sampling” encompasses a user selecting a subset of data that is used for classification.
	The limitation of determining a similarity value between a respective input label 17and a corresponding feature label in the subset of 18training vectors to generate a set of similarity values for the input label, 19wherein the set of similarity values indicates a likelihood of an input 20feature corresponding to the input label being associated with the input 2 SR Amendment B PARC-20180739US01 (non-final OAR).docobject as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically 
The limitation of learning  one or more input labels for 23the input object based on the corresponding sets of similarity 24values, thereby allowing the computer system to automatically determine 25one or more input features of the input object as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the computer system”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for “the computer system” language, “learning” encompasses a user reviewing different classification labels assigned to data and subsequently being able to assign future classification based off prior review of classifications.
If a claim limitation, under its broadest reasonable interpretation, covers performance
of the limitation in the mind but for the recitation of generic computer components, then it falls
within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
	The judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – the machine learning mechanism and the computer system. The machine learning mechanism and the computer system is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Further, the claim recites the receiving step (receiving, by the computer system, an 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, the additional elements of the machine learning mechanism and the computer system amounts to no more than mere instructions to apply the exception using a generic computing component. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). Receiving an input vector is considered to be an extra solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using the Internet to gather data” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving step is well-understood, routine, conventional activity is supported under Berkheimer. Further, storing a set of training vectors is considered to be an extra solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)((II) indicate that “Storing and retrieving information in memory” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that adding the new rules to the rules repository is well-understood, routine, conventional activity is supported under Berkheimer
This claim is not patent eligible under U.S.C. 101.
	Claim 2 recites the method of claim 1, wherein prior to learning the input2inputtf, the method further comprises aggregating 3and normalizing the similarity value and associating the normalized similarity 4value to the corresponding feature label in the subset of training vectors. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, “aggregating” and “normalizing” encompasses a user grouping up the calculated similarity values and then normalizing the similarity values using  known methods in the art. 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to

integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 3 recites the method of claim 2, further comprising ranking the input 2labels based on the corresponding sets normalized similarity values. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, “ranking” encompasses a user assigning rank values to normalized values in any fashion.  
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 5 recites the method of claim 1, further comprising predicting a 2number of the features associated with the object based on the corresponding sets of similarity 3values. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim 
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 6 recites, the method of claim 1, wherein the feature labels are organized in one or more hierarchies. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, “organized” encompasses a user analyzing data and rearranging labels such that the labels fit a hierarchical organization.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the

This claim is not patent eligible under U.S.C. 101.
Claim 7 recites the method of claim 6, wherein subsequent to a high- 2level feature label being determined to be associated with the input vector, the method 3further comprises a second round of similarity-based determination process to 4determine one or more sub-labels corresponding to the high-level feature label. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, “a second round of similarity based determination process” encompasses a user analyzing data and comparing them one another to determine whether or not different data are similar to one another in view of their labels.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 21 recites The method of claim 1, further comprising learning, for the 2machine learning mechanism, a threshold function based on the set of training 3vectors; and 4wherein 
	The limitation of learning, for the 2machine learning mechanism, a threshold function based on the set of training 3vectors as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the machine learning mechanism”, nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, but for “the machine learning mechanism” language, “learning” in the context of the claim encompasses a user analyzing a set of data and subsequently creating a mathematical equation that corresponds to the analyzed set of data.
	The limitation of learning the one or more input labels further comprises applying 5the threshold function to the corresponding set of similarity values of a respective 7 SR Amendment B PARC-20180739US01 (non-final OAR).docinput label. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is nothing in the claim limitation precludes the step from practically being performed in the mind.  For example, “learning” in the context of the claim encompasses a user applying a mathematical principle to a set of data.
The judicial exception is not integrated into a practical application. In particular, the
claim recites one additional element – the machine learning mechanism. The machine learning mechanism is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not 
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to integration of
the abstract idea into a practical application, the additional element of the machine learning mechanism amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.
Claims 8-10 and 12 are rejected on the same grounds as claims 1-3, and 5 respectively
Claims 15-17 and 19-20 are rejected on the same grounds as claims 1-3 and 5-6 respectively
Claims 22 and 25 are rejected on the same grounds as claims 21 respectively
Claims 23-24 are rejected on the same grounds as claims 6-7 respectively
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Similarity-based Multi-label Learning to Rossi, et al. (hereinafter, “Rossi”)
As per claim 1, Rossi teaches a method for facilitating multi-label 2classification for a machine learning mechanism, the method comprising: 
3storing, by a computer system, a set of training vectors, 4wherein a respective vector represents an object, wherein a respective vector 5is associated with one or more feature labels that belong to a label set, and 6wherein a respective feature label corresponds to a feature of the object; (Rossi, Preliminaries, 1st Para. discloses “Given a multi-label training set D defined as: D = {(x1, Y1), . . . ,(xN , YN )} where xi ∈ X is a M-dimensional training vector representing a single instance and Yi is the label set associated with xi .” and Section 3.2 discloses “This obviously is not taking into account the space required by SML and other methods to store the training instances and the associated label sets.”)
7receiving, by the computer system, an input vector representing a human- 8recognizable input object, wherein the input vector is associated with a set of 9input labels, wherein a respective input label corresponds to an input feature of the 10input object; (Rossi, Preliminaries, 1st. Para. discloses “Given D the goal of the multi-label learning problem is to learn a function h : X → 2 K which predicts a set of labels for an unseen instance xj ∈ RM “)
and 11classifying the input object using the machine learning mechanism, 12independently of supervision, on the computer system by: (Roussi, Introduction, 3rd Para. discloses “In this work, we introduce a similarity-based approach for multi-label learning called SML that gives rise to a new class of methods for multi-label classification”)
13sampling the set of training vectors to select a subset of training 14vectors that represent the set of input labels, thereby reducing 15computational complexity for subsequent operations; (Rossi, Section 3.2 discloses “It is straightforward to incorporate a sampling mechanism into the approach to further improve the time and space requirements.”)
16determining a similarity value between a respective input label 17and a corresponding feature label in the subset of 18training vectors to generate a set of similarity values for the input label, 19wherein the set of similarity values indicates a likelihood of an input 20feature corresponding to the input label being associated with the input 2 SR Amendment B PARC-20180739US01 (non-final OAR).docobject; (Rossi, Similarity-based Multi-label Learning (SML) section, 1st. Para. discloses “we estimate the weight fk(xi) of label k for an unseen test instance xi ∈ RM as:… where Φ is an arbitrary similarity function”)
and learning  one or more input labels for 23the input object based on the corresponding sets of similarity 24values, thereby allowing the computer system to automatically determine 25one or more input features of the input object Rossi, Similarity-based Multi-label Learning (SML) section, Last. Para. discloses “After estimating f(xi) = f1(xi) · · · fK(xi) T ∈ R K via Eq. 10, we predict the label set Yi of xi ; see Section 3.1 for further details.” And Section 2 discloses “Given D the goal of the multi-label learning problem is to learn a function h : X → 2 K which predicts a set of labels for an unseen instance xj ∈ RM”)



As per claim 5, Rossi teaches the method of claim 1:
further comprising predicting a 2number of features associated with the object based on the corresponding sets of similarity 3values. (Rossi, Section 3.1 discloses “Therefore, we predict the set size of xi using the following decision function… where ξ(·) is the predicted label set size for xi. It is straightforward to see that ξ(xi) is the label set size with maximum similarity.” And Section 3.2 discloses “Given a single test instance x, the runtime of SML is O(NMK) where… and K¯ = 1 N PN i=1 |Yi | is the average number of labels per training instance.”)

As per claim 21, Rossi teaches the method of claim 1:
further comprising learning, for the 2machine learning mechanism, a threshold function based on the set of training 3vectors; (Rossi, Section 3.1, 4th Para. discloses “Alternatively, we can infer the label set of xi by learning a threshold function t : X → R such that…” and “To learn the threshold function t(·), we assume a linear modelt(x) = hw, f(x)i+b. More formally, we solve the following problem based on the training set D”)
and 4wherein learning the one or more input labels further comprises applying 5the threshold function to the corresponding set of similarity values of a respective 7 SR Amendment B PARC-20180739US01 (non-final OAR).docinput label. (Rossi, Section 3.1, 4th Para. discloses “Alternatively, we can infer the label set of xi by learning a threshold function t : X → R such that…” and “To learn the threshold function t(·), we assume a linear modelt(x) = hw, f(x)i+b. More formally, we solve the following problem based on the training set D” and “After learning the threshold function t(·), we use it to predict the label set Yi for the unseen instance x”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi, in view of Score Normalization and Aggregation for Active Learning in Multi-label Classification to Singh, et al. (hereinafter, “Singh”)
As per claim 2, Rossi as shown above teaches the method of claim 1, Rossi fails to explicitly teach:
[[wherein prior to learning the input2input, the method further comprises]] aggregating 3and normalizing [[the similarity value and associating the]] normalized [[similarity 4value to the corresponding feature label in the subset of training vectors]]
However, Singh (Singh addresses multi label classification) teaches:
[[wherein prior to learning the input2input, the method further comprises]] aggregating 3and normalizing [[the similarity value and associating the]] normalized [[similarity 4value to the corresponding feature label in the subset of training vectors]] (Singh, 4th Page, 1st Col. Discloses “For multi-label AL we wish to normalize and aggregate these scores to select examples that will be informative for most classifiers…” (Normalized similarity scores are already associated with labels))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify multi-label classification as disclosed by Rossi to use aggregation and normalization as disclosed by Singh. The combination would have been obvious because a person of ordinary skill in the art would be motivated to speed up performance of the classifier and values that have been normalized can now be sorted and searched much faster.

	As per claim 3, the combination of Rossi and Singh as shown above teaches the method of claim 2, Rossi further teaches:
further comprising ranking the input 2labels based on [[corresponding sets normalized similarity values]] (Rossi, Introduction section discloses “Rank-based approaches attempt to rank the relevant labels higher than irreverent ones” (Combination of Rossi and Singh produces normalized similarity values))
	Singh further teaches:
 	corresponding sets normalized similarity values (Singh, 4th Page, 1st Col. Discloses “For multi-label AL we wish to normalize and aggregate these scores to select examples that will be informative for most classifiers…” (Normalized similarity scores are already associated with labels))
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi with the teachings of Singh for at least the same reasons as discussed above in claim 2

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi, in view of 
Ml-knn: A Lazy Learning Approach to Multi-Label Learning to Zhang, et al. (hereinafter, “Zhang”)
	As per claim 6, Rossi as shown above teaches the method of claim 1, Rossi fails to explicitly teach:
wherein the feature labels are organized 2in one or more hierarchies
However, Zhang (Zhang addresses multi label classification) teaches:
wherein the feature labels are organized 2in one or more hierarchies. (Zhang, Section 5.1, 1st Para. discloses “In order to make it easier, Elisseeff and Weston [7] preprocessed the data set where only the known structure of the functional classes are used.” And Fig 2. Discloses first level hierarchy of classes wherein the high level class has multiple sub classes)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify multi-label classification as disclosed by Rossi to use label hierarchy disclosed by Zhang. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve versatility and effectiveness of the machine learning classifier by diversifying the data.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi, in view of Zhang, and further in view of ML-CLUBAS: A Multi Label Bug Classification Algorithm to Nagwani, et al. (hereinafter, “Nagwani”)
	As per claim 7, the combination of Rossi and Zhang as shown above teaches the method of claim 6, the combination of Rossi and Zhang fails to explicitly teach:
[[wherein subsequent to a high- 2level feature label being determined to be associated with the input vector, the method 3further comprises]] a second round of similarity-based determination process [[to 4determine one or more sub-labels corresponding to the high-level feature label]]
	However, Nagwani (Nagwani addresses multi label classification teaches):
[[wherein subsequent to a high- 2level feature label being determined to be associated with the input vector, the method 3further comprises]] a second round of similarity-based determination process [[to 4determine one or more sub-labels corresponding to the high-level feature label]] (Nagwani, Algorithm ML-CUBAS Image discloses in Step 4 performing a second similarity based determination process where Step 2-3 perform a first round of similarity based determination (Note that Zhang  discloses hierarchy of classes where the high level class has multiple sub classes which is to be determined))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify multi-label classification as disclosed by Rossi to use a second similarity based determination process as disclosed by Nagwani. The combination would have been obvious because a person of ordinary skill in the art would be .

Claims 8, 12, 15, 19, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi, in view of U.S. Pub. No. US 20110302111 A1 to Chidlovskii (hereinafter, “Chidlovskii”)
As per claim 8, Rossi teaches a system for facilitating multi-label classification for a machine learning mechanism, the system comprising:
storage circuitry configured to store3storage a set of training vectors, 4wherein a respective vector represents an object, wherein a respective vector 5is associated with one or more feature labels that belong to a label set, and 6wherein a respective feature label corresponds to a feature of the object; (Rossi, Preliminaries, 1st Para. discloses “Given a multi-label training set D defined as: D = {(x1, Y1), . . . ,(xN , YN )} where xi ∈ X is a M-dimensional training vector representing a single instance and Yi is the label set associated with xi .” and Section 3.2 discloses “This obviously is not taking into account the space required by SML and other methods to store the training instances and the associated label sets.”)
7receiving, by the computer system, an input vector representing a human- 8recognizable input object, wherein the input vector is associated with a set of 9input labels, wherein a respective input label corresponds to an input feature of the 10input object; (Rossi, Preliminaries, 1st. Para. discloses “Given D the goal of the multi-label learning problem is to learn a function h : X → 2 K which predicts a set of labels for an unseen instance xj ∈ RM “)
(Roussi, Introduction, 3rd Para. discloses “In this work, we introduce a similarity-based approach for multi-label learning called SML that gives rise to a new class of methods for multi-label classification”)
13sampling the set of training vectors to select a subset of training 14vectors that represent the set of input labels, thereby reducing 15computational complexity for subsequent operations; (Rossi, Section 3.2 discloses “It is straightforward to incorporate a sampling mechanism into the approach to further improve the time and space requirements.”)
16determining a similarity value between a respective input label 17and a corresponding feature label in the subset of 18training vectors to generate a set of similarity values for the input label, 19wherein the set of similarity values indicates a likelihood of an input 20feature corresponding to the input label being associated with the input 2 SR Amendment B PARC-20180739US01 (non-final OAR).docobject; (Rossi, Similarity-based Multi-label Learning (SML) section, 1st. Para. discloses “we estimate the weight fk(xi) of label k for an unseen test instance xi ∈ RM as:… where Φ is an arbitrary similarity function”)
and learning  one or more input labels for 23the input object based on the corresponding sets of similarity 24values, thereby allowing the computer system to automatically determine 25one or more input features of the input object Rossi, Similarity-based Multi-label Learning (SML) section, Last. Para. discloses “After estimating f(xi) = f1(xi) · · · fK(xi) T ∈ R K via Eq. 10, we predict the label set Yi of xi ; see Section 3.1 for further details.” And Section 2 discloses “Given D the goal of the multi-label learning problem is to learn a function h : X → 2 K which predicts a set of labels for an unseen instance xj ∈ RM”)
Rossi fails to explicitly teach:
	processing circuitry
	However, Chidlovskii teaches:
processing circuitry (Chidlovskii, Para. [0028] discloses “As diagrammatically shown, the illustrative multi-label classification systems are suitably embodied by an illustrative computer 10, or by another digital processing device such as a network server, that includes a digital processor (not illustrated) such as one or more microprocessors (which may be single core, dual core, or other multi-core processors)…”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify multi-label classification as disclosed by Rossi to use a computer readable storage medium as disclosed by Chidlovskii. The combination would have been obvious because a person of ordinary skill in the art would be motivated to be able to perform embodiments of multi label classification.

As per claim 12, the combination of Rossi and Chidlovskii as shown above teaches the system of claim 8, Rossi further teaches:
further comprising a label size 2prediction logic block configured to predict a number of features associated with the object3object based on the corresponding sets of similarity values. (Rossi, Section 3.1 discloses “Therefore, we predict the set size of xi using the following decision function… where ξ(·) is the predicted label set size for xi. It is straightforward to see that ξ(xi) is the label set size with maximum similarity.” And Section 3.2 discloses “Given a single test instance x, the runtime of SML is O(NMK) where… and K¯ = 1 N PN i=1 |Yi | is the average number of labels per training instance.”)
As per claim 15, Rossi teaches the method comprising:
3storing, by a computer system, a set of training vectors, 4wherein a respective vector represents an object, wherein a respective vector 5is associated with one or more feature labels that belong to a label set, and 6wherein a respective feature label corresponds to a feature of the object; (Rossi, Preliminaries, 1st Para. discloses “Given a multi-label training set D defined as: D = {(x1, Y1), . . . ,(xN , YN )} where xi ∈ X is a M-dimensional training vector representing a single instance and Yi is the label set associated with xi .” and Section 3.2 discloses “This obviously is not taking into account the space required by SML and other methods to store the training instances and the associated label sets.”)
7receiving, by the computer system, an input vector representing a human- 8recognizable input object, wherein the input vector is associated with a set of 9input labels, wherein a respective input label corresponds to an input feature of the 10input object; (Rossi, Preliminaries, 1st. Para. discloses “Given D the goal of the multi-label learning problem is to learn a function h : X → 2 K which predicts a set of labels for an unseen instance xj ∈ RM “)
and 11classifying the input object using the machine learning mechanism, 12independently of supervision, on the computer system by: (Roussi, Introduction, 3rd Para. discloses “In this work, we introduce a similarity-based approach for multi-label learning called SML that gives rise to a new class of methods for multi-label classification”)
13sampling the set of training vectors to select a subset of training 14vectors that represent the set of input labels, thereby reducing 15computational complexity for subsequent operations; (Rossi, Section 3.2 discloses “It is straightforward to incorporate a sampling mechanism into the approach to further improve the time and space requirements.”)
(Rossi, Similarity-based Multi-label Learning (SML) section, 1st. Para. discloses “we estimate the weight fk(xi) of label k for an unseen test instance xi ∈ RM as:… where Φ is an arbitrary similarity function”)
and learning  one or more input labels for 23the input object based on the corresponding sets of similarity 24values, thereby allowing the computer system to automatically determine 25one or more input features of the input object Rossi, Similarity-based Multi-label Learning (SML) section, Last. Para. discloses “After estimating f(xi) = f1(xi) · · · fK(xi) T ∈ R K via Eq. 10, we predict the label set Yi of xi ; see Section 3.1 for further details.” And Section 2 discloses “Given D the goal of the multi-label learning problem is to learn a function h : X → 2 K which predicts a set of labels for an unseen instance xj ∈ RM”)
Rossi fails to explicitly teach:
a non-transitory computer-readable storage medium storing 2instructions which when executed by a computer system cause the computer 3system to perform a method for facilitating multi-label classification for a machine learning mechanism
However. Chidlovskii teaches:
a non-transitory computer-readable storage medium storing 2instructions which when executed by a computer system cause the computer 3system to perform a method for facilitating multi-label classification for a machine learning mechanism (Chidlovskii, Para. [0017] discloses “In some illustrative embodiments disclosed as illustrative examples herein, a storage medium stores instructions executable by a digital processing device to perform a method comprising performing multi-label classification…”)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi as modified with the teachings of Chidlovskii for at least the same reasons as discussed above in claim 8

As per claim 19, the combination of Rossi and Chidlovskii as shown above teaches the non-transitory computer-readable storage medium of claim 15, Rossi further teaches:
further comprising predicting a 2number of the features associated with the object based on the corresponding sets of similarity 3values. (Rossi, Section 3.1 discloses “Therefore, we predict the set size of xi using the following decision function… where ξ(·) is the predicted label set size for xi. It is straightforward to see that ξ(xi) is the label set size with maximum similarity.” And Section 3.2 discloses “Given a single test instance x, the runtime of SML is O(NMK) where… and K¯ = 1 N PN i=1 |Yi | is the average number of labels per training instance.”)

As per claim 22, the combination of Rossi and Chidlovskii as shown above teaches the system of claim 8, Rossi further teaches:
wherein the method further comprises learning, for the 2machine learning mechanism, a threshold function based on the set of training 3vectors; (Rossi, Section 3.1, 4th Para. discloses “Alternatively, we can infer the label set of xi by learning a threshold function t : X → R such that…” and “To learn the threshold function t(·), we assume a linear modelt(x) = hw, f(x)i+b. More formally, we solve the following problem based on the training set D”)
and 4wherein learning the one or more input labels further comprises applying 5the threshold function to the corresponding set of similarity values of a respective 7 SR Amendment B PARC-20180739US01 (non-final OAR).docinput label. (Rossi, Section 3.1, 4th Para. discloses “Alternatively, we can infer the label set of xi by learning a threshold function t : X → R such that…” and “To learn the threshold function t(·), we assume a linear modelt(x) = hw, f(x)i+b. More formally, we solve the following problem based on the training set D” and “After learning the threshold function t(·), we use it to predict the label set Yi for the unseen instance x”)

As per claim 25, the combination of Rossi and Chidlovskii as shown above teaches the non-transitory computer-readable storage medium of claim 15, Rossi further teaches:
wherein the method further comprises learning, for the 2machine learning mechanism, a threshold function based on the set of training 3vectors; (Rossi, Section 3.1, 4th Para. discloses “Alternatively, we can infer the label set of xi by learning a threshold function t : X → R such that…” and “To learn the threshold function t(·), we assume a linear modelt(x) = hw, f(x)i+b. More formally, we solve the following problem based on the training set D”)
and 4wherein learning the one or more input labels further comprises applying 5the threshold function to the corresponding set of similarity values of a respective 7 SR Amendment B PARC-20180739US01 (non-final OAR).docinput label. (Rossi, Section 3.1, 4th Para. discloses “Alternatively, we can infer the label set of xi by learning a threshold function t : X → R such that…” and “To learn the threshold function t(·), we assume a linear modelt(x) = hw, f(x)i+b. More formally, we solve the following problem based on the training set D” and “After learning the threshold function t(·), we use it to predict the label set Yi for the unseen instance x”)

Claims 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi, in view of Chidlovskii, and further in view of Singh
As per claim 9, the combination of Rossi and Chidlovskii as shown above teaches the system of claim 8, the combination of Rossi and Chidlovskii fails to explicitly teach:
[[wherein the label ranking logic block 2is further configured to]] aggregate and normalize [[the similarity value and 3associate the]] normalized [[similarity value to the corresponding feature label in the subset of 4training vectors]]
However, Singh teaches:
[[wherein the label ranking logic block 2is further configured to]] aggregate and normalize [[the similarity value and 3associate the]] normalized [[similarity value to the corresponding feature label in the subset of 4training vectors]] (Singh, 4th Page, 1st Col. Discloses “For multi-label AL we wish to normalize and aggregate these scores to select examples that will be informative for most classifiers…” (Normalized similarity scores are already associated with labels))
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi as modified with the teachings of Singh for at least the same reasons as discussed above in claim 2

As per claim 10, the combination of Rossi, Chidlovskii and Singh as shown above teaches the system of claim 9, Rossi further teaches:
wherein while determining the input 2, the label ranking logic block is further 3configured to rank the input labels based on the [[corresponding sets normalized similarity 4values]] .(Rossi, Introduction section discloses “Rank-based approaches attempt to rank the relevant labels higher than irreverent ones” (Combination of Rossi and Singh produces normalized similarity values))
Singh further teaches:
 	corresponding sets normalized similarity values (Singh, 4th Page, 1st Col. Discloses “For multi-label AL we wish to normalize and aggregate these scores to select examples that will be informative for most classifiers…” (Normalized similarity scores are already associated with labels))
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi as modified with the teachings of Singh for at least the same reasons as discussed above in claim 2
As per claim 16, the combination of Rossi and CHidlovskii as shown above teaches the non-transitory computer-readable storage medium of claim 15, the combination of Rossi and Chidlovskii fails to explicitly teach:
[[wherein prior to learning the input 2labels, the method further comprises]] aggregating 3and normalizing [[the similarity value and associating the]] normalized [[similarity 4value to the corresponding feature label in the subset of training vectors]]
However, Singh teaches:
[[wherein prior to learning the input 2labels, the method further comprises]] aggregating 3and normalizing [[the similarity value and associating the]] normalized [[similarity 4value to the corresponding feature label in the subset of training vectors]] (Singh, 4th Page, 1st Col. Discloses “For multi-label AL we wish to normalize and aggregate these scores to select examples that will be informative for most classifiers…” (Normalized similarity scores are already associated with labels))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi as modified to use aggregation and normalization as disclosed by Singh. The combination would have been obvious because a person of ordinary skill in the art would be motivated to speed up performance of the classifier and values that have been normalized can now be sorted and searched much faster.

As per claim 17, the combination of Rossi, Chidlovskii and Singh as shown above teaches the non-transitory computer-readable storage medium of claim 16, Rossi further teaches:
further comprising ranking the input 2labels based on the [[corresponding sets normalized similarity values]].(Rossi, Introduction section discloses “Rank-based approaches attempt to rank the relevant labels higher than irreverent ones” (Combination of Rossi and Singh produces normalized similarity values))
Singh further teaches:
 	corresponding sets normalized similarity values (Singh, 4th Page, 1st Col. Discloses “For multi-label AL we wish to normalize and aggregate these scores to select examples that will be informative for most classifiers…” (Normalized similarity scores are already associated with labels))
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi as modified with the teachings of Singh for at least the same reasons as discussed above in claim 2

Claim 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi, in view of Chidlovskii, and further in view of Zhang
As per claim 20, the combination of Rossi and Chidlovskii as shown above teaches the non-transitory computer-readable storage medium of claim 15, the combination of Rossi and Chidlovskii fails to explicitly teach:
wherein the feature labels are organized 2in one or more hierarchies
However, Zhang (Zhang addresses multi label classification) teaches:
wherein the feature labels are organized 2in one or more hierarchies. (Zhang, Section 5.1, 1st Para. discloses “In order to make it easier, Elisseeff and Weston [7] preprocessed the data set where only the known structure of the functional classes are used.” And Fig 2. Discloses first level hierarchy of classes wherein the high level class has multiple sub classes)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi as modified to use label hierarchy disclosed by Zhang. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve versatility and effectiveness of the machine learning classifier by diversifying the data.
As per claim 23, the combination of Rossi and Chidlovskii as shown above teaches the system of claim 8, the combination of Rossi and Chidlovskii fails to explicitly teach:
wherein the feature labels are organized 2in one or more hierarchies
However, Zhang teaches:
wherein the feature labels are organized 2in one or more hierarchies. (Zhang, Section 5.1, 1st Para. discloses “In order to make it easier, Elisseeff and Weston [7] preprocessed the data set where only the known structure of the functional classes are used.” And Fig 2.
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi as modified with the teachings of Zhang for at least the same reasons as discussed above in claim 20

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rossi, in view of Chidlovskii, further in view of Zhang, and further in view of Nagwani
As per claim 24, the combination of Rossi, Chidlovskii, and Zhang as shown above teaches the system of claim 23, the combination of Rossi, Chidlovskii, and Zhang fails to explicitly teach:
[[wherein subsequent to a high- 2level feature label being determined to be associated with the input vector, the similarity calculation logic block and label ranking logic black  3aare configured to perform]] a second round of similarity-based determination process [[to 4determine one or more sub-labels corresponding to the high-level feature label]]	However, Nagwani (Nagwani addresses multi label classification teaches):
[[wherein subsequent to a high- 2level feature label being determined to be associated with the input vector, the similarity calculation logic block and label ranking logic black  3aare configured to perform]] a second round of similarity-based determination process [[to 4determine one or more sub-labels corresponding to the high-level feature label]] (Nagwani, Algorithm ML-CUBAS Image discloses in Step 4 performing a second similarity based determination process where Step 2-3 perform a first round of similarity based determination (Note that Zhang  discloses hierarchy of classes where the high level class has multiple sub classes which is to be determined))
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rossi as modified with the teachings of Nagwani for at least the same reasons as discussed above in claim 7.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145